Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. .
PER CURIAM:
Regina Boston appeals the district court’s order dismissing her complaint, in which she alleged violations of the Fair Credit Reporting Act, for failing to state a claim and the court’s order imposing a sanction against Boston. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boston v. Diverse Funding Assocs., LLC, No. 3:12-cv-00681-GCM (W.D.N.C. Apr. 26, 2013; May 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.